United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3383
                                   ___________

Peter John Grzeskowiak,                 *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of North Dakota.
                                        *
Geico Insurance,                        * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: May 16, 2011
                                 Filed: June 28, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Peter John Grzeskowiak appeals the district court’s1 adverse grant of summary
judgment in this diversity lawsuit removed from state court. Grzeskowiak sued Geico
Insurance (Geico) for breach of contract, fraud, and bad faith, alleging that Geico
insured him when he was injured in a car accident, and refused to pay for all of his
medical expenses and for his lost wages. He sought damages.




      1
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.
       We affirm the grant of summary judgment. See Bannister v. Bemis Co., 556
F.3d 882, 884-85 (8th Cir. 2009) (de novo standard of review). Grzeskowiak failed
to explain how Geico acted fraudulently, see Stone v. Harry, 364 F.3d 912, 914 (8th
Cir. 2004) (while pro se complaints are to be liberally construed, they must alleged
sufficient facts to support claims advanced); and also failed to counter the evidence
showing that there was no basis for his remaining claims, see Binkley v. Entergy
Operations, Inc., 602 F.3d 928, 931 (8th Cir. 2010) (to survive summary judgment,
non-moving party must present sufficient probative evidence of his claims to permit
finding in his favor based on more than speculation or conjecture). Finally, we find
no abuse of discretion in the district court’s denial of Grzeskowiak’s motion to recuse.
See Am. Prairie Constr. Co. v. Hoich, 594 F.3d 1015, 1021-22 (8th Cir. 2010) (judge
is presumed impartial and party seeking disqualification bears substantial burden of
showing otherwise; party must show judge had disposition so extreme as to reflect
clear inability to render fair judgment).

      Accordingly, we affirm, see 8th Cir. R. 47B, and we also deny Grzeskowiak’s
pending motion.
                     ______________________________




                                          -2-